Order filed, March 24, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-20-00094-CV
                                 ____________

   KRISTEN C. HITCHCOCK TAKARA, AS REPRESENTATIVE AND
   INDEPENDENT ADMINISTRATIX OF THE ESTATE OF REUBEN
                 BLAIR HITCHCOCK, Appellant

                                        V.

                        ANDREW JACKSON, Appellee


                    On Appeal from the 20th District Court
                             Milam County, Texas
                       Trial Court Cause No. CV39023


                                     ORDER

      The reporter’s record in this case was originally due February 6, 2020. See
Tex. R. App. P. 35.1. On February 18, 2020, this court granted the court reporters
request for extension of time to file the record until March 19, 2020. To date, the
record has not been filed with the court. Because the reporter’s record was not
filed within the time prescribed in the first request, the court issues the following
order.

         We order Angela Ralston, the court reporter, to file the record in this appeal
within 30 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Angela Ralston does not timely file the record as ordered, the Court
may issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM


Panel Consists of Chief Justice Frost and Justices Jewell and Spain.